In this case, the Bureau awarded compensation. The award was affirmed on appeal to the Court of Common Pleas. There was testimony that petitioner's husband died of coronary occlusion.
The deceased on the afternoon of April 5th, 1943, at about three o'clock while working on a barn roof in Ocean County, was struck across the chest by several shingles which were blown against him by a high wind. The shingles which struck him weighed about ten pounds and were blown about eight feet before they struck him. He sat on the roof after being struck until he was helped down, about four-thirty, and driven to his home where he had to be assisted to the house. He reported for work on April 6th but was sent home.
There was medical testimony that he died of traumatic coronary occlusion and that the blow from the shingles was *Page 311 
the proximate cause of his death. We so find, as did the other tribunals.
The judgment will be affirmed, and the writ will be dismissed, with costs.